Case 3:08-mc-00018-.]BC Document 8 Filed 11/14/18 Page 1 of 1 Page|D #: 30
ABSTRACT OF JUDGMENT

NOTICE »OF LIEN

Electronically Filed

Pursuant to Title 28, United States Code, Section 3201, this judgment, upon the filing of this abstract is the manner in which a notice of tax
lien would be filed under paragraphs (1) and (2) of 26 U.S.C. § 6323(0, creates a lien on all real property of the defendant(s) a_nd has priority
over all other liens or encumbrances which are perfected later in time. The lien created by this section is effective, unless satisfied, for a
period of 20 years and may be renewed by filing a notice of renewal If Such notice of renewal is filed before the expiration of the 20 year
period to prevent the expiration of the lien and the court approves the renewal, the lien shall relate back to the date the judgment is filed.

 

Names & Address Of Parties Against

Whom Judgments Have Been Obtained

Names of Parties In Whose Favor
Judgments Have Been Obtained

 

Catherine L. Miller, MD a/k/a
D. Catherine Miller
***_**_760'7

1605 North River Ridge Blvd.
#4303
Spokane, WA 99224

UNITED STATES OF AMERICA

 

Amount of Judgment

Name of Attorney

Case Number & Date Entered

 

$191,615.37 plus post judgment
interest until paid, together with
attorney fees in the amount of $150,
all costs of court herein incurred,
and court costs and attorney fees
which may hereafter be incurred

in the collection of this judgment

William F. Campbell

Assistant United States Attorney
717 West Broadway

Louisville, KY 40202

Phone No. (502) 582-5911

FaX No. (502) 625-7110

Our F`ile No. 2008A44704

S:OSMC-OOO 1 S-JBC

December 14, 2004

 

UNITED STATES OF AMERICA,

CLERK’S OFF[CE

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF KENTUCKY

l CERTIFY that the foregoing is a correct Abstract of the Judgment entered or registered by this Court.

Prepared By:

s/ William F`. Campbell
William F. Campbell
Assistant United States Attorney
717 West Broadway
Louisville, KY 40202
Phone No. (502) 582-5911
Fax No. (502) 625-7110

Louisville,

By:

.2018

. Clerk

 

Deputy Clerk

CERTIFICATE

 

United States Attorney’s Office
Western District of Kentucky

I hereby certify the above instrument Was prepared
by order, in a court of the United States, and that
the notice required by KRS 426.720(3) was made.

